Order issued August 14, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00615-CV
                            ———————————
   BRENT DIRDEN, CHRISTOPHER ST. MARY, DONNA T. MOORE,
  DAVID B. MOORE, PROVIDENT FUNDING ASSOCIATES, LP D/B/A
             PROVIDENT HOME LOANS, Appellants
                                        V.
                   BRENHAM READY MIX, INC., Appellee



                    On Appeal from the 155th District Court
                             Waller County, Texas
                      Trial Court Cause No. 09-12-20105


                           MEMORANDUM ORDER

      Appellants Brent Dirden and Christopher St. Mary have filed a motion to

dismiss the appeal. No opinion has issued, and no party has filed a response to the

motion. See TEX. R. APP. P. 10.1(b), 10.3, 42.1(c).
      Accordingly, we grant the motion and dismiss the appeals of Brent Dirden

and Christopher St. Mary. See TEX. R. APP. P. 42.1(a)(1). The appeals of Donna

T. Moore, David B. Moore, and Provident Funding Associates, LP d/b/a Provident

Home Loans remain pending.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2